DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 20, 2021 has been entered.

Response to Arguments
The amendment filed October 20, 2021 has been entered. Claims 4 and 11 have been canceled by the recent amendment. Claim 1, 8, and 15 have been amended. Claim 1, 8, and 15 are the only independent claims. The remaining claims are either in previously presented or original form. The pending claims are therefore 1, 2, 5, 7-9, 12, 14, and 15. 
The applicant Remarks, filed October 20, 2021, has been fully considered. The applicant argues, under the heading “I. Claim Rejections,” and specifically under the sub-section “A. Rejection of the Independent Claim,” that Koji (JP3617680 B2) does not teach what the Final Rejection, dated July 20, 2021, cited Koji as teaching. This relates to what was rejected using Koji in claim 1. On pages 15-16 of the Final Rejection, the examiner wrote the following: 

a non-target wheel torque limit control portion configured to 
perform non-target wheel torque limit control of limiting the torque to be output to the non-target wheels according to the torque output to the target wheels after the target wheel slip control is started (see Koji, paragraph 0042 for a four wheel drive vehicle driving on “snowy roads or the like.” If “even one of the slip amounts…of the four wheels suddenly increases…traction control is necessary. In that case the “target engine torque Te that has decreased in engine output as the slip amount…increase, is set.” This reduces the torque to all four wheels. This is also clear from paragraph 0036.), and
updating a limit value of the torque to be output to the non-target wheels when a fluctuation range of the torque output to the target wheels falls within a predetermined range during the limitation (see Koji, paragraph 0036 for the engine output, i.e. torque, returning to normal when the slip amount decreases to an acceptable range. The fact that ranges or limits are involved is clear from Fig. 9 and its discussion in paragraph 0042.).”   
The applicant disputes both the use of paragraphs 0036 and 0042 in the sections above. On page 9 of the Remarks, the applicant argues that Koji merely teaches detecting wheel slip, and if there is wheel slip “only limiting the overall target engine torque Te.” This contrasts with at least claim 1 of the present application, the applicant argues. That part of claim 1 is as follows:

perform non-target wheel torque limit control of limiting the torque to be output to the non-target wheels according to the torque output to the target wheels after the target wheel slip control is started
The examiner views this clause, in one broad reasonable interpretation, as meaning: If a target wheel (a slipping wheel) can only output, say, 20 Nm of torque, because it is slipping, than each the non-target wheels will have their torque output also limited to 20 Nm as well. 
This interpretation is supported by Fig. 7 of the present application. In Fig. 7, the front wheels (or at least one front wheel) slips. So the torque to the front wheels (which are now designated the target wheels) are limited in terms of torque. Then, as seen in Fig. 7, the rear motor torque will also be limited, “to” the same amount as the front motor torque. 
Now that the teaching of this part of claim 1 of the present application is clear, whether or not Koji teaches it can be determined. In Koji, paragraph 0036, there is a “target slip amount” for both the front and the back wheels, and an actual “slip amount” of the fastest rotating wheel. The two are compared and “the engine [torque] output is reduced by the difference between the two.” Suppose, for example, that an engine is outputting 100 ft-lbs of torque. The amount of slip per wheel that the vehicle accepts is, say, 5 ft-lbs. That is the “target slip amount”. Yet suppose the torque is evenly divided among all 4 wheels, but that one particular wheel cannot output its share of the 25 ft-lbs, but is instead slipping and can only output 20 ft-lbs. The engine torque will be reduced, according to Koji, paragraph 0036, “by the difference between the two,” which is the 
This interpretation of Koji can also be seen in Koji, Fig. 9. The figure is rather poor, but the dashed lines represent the front wheel, and the solid lines represent the rear wheel. The second figure from the top in Fig. 9 has a Y-axis of “slip amount”. Both the front and rear wheels are slipping, as indicated by the fact that the curved lines (representing actual live data) exceed the straight lines with positive slopes, which represent the allowable slip thresholds. The third figure from the top in Fig. 9 has a Y axis of “engine torque.” Because the wheel slippage exceeds the threshold at t1 in the second figure from the top, engine torque starts to get limited. Then both slip amounts taper off. The lowest figure of Fig. 9 has a Y axis of “accelerator opening.” At t2 the driver removes her foot from the pedal. This complicates the interpretation of Fig. 9, as does the fact that one cannot tell what happens to the dashed line after t2 in the second from the top figure of Fig. 9. Does it start to match the solid line that curves down, then plateaus? Does it drop all the way to the X axis? The former seems most likely but it is hard to tell. Whatever the case, Fig. 9 of Koji has some similarities to Fig. 7 of the present application, yet, upon further review, they do not teach the same things. Fig. 9 of Koji simply teaches that if there is wheel slip (both in the case of Fig. 9), then the engine torque will be reduced. That is not what Fig. 7 and the present application teach. 


Allowable Subject Matter
Claims 1, 2, 5, 7-9, 12, 14, and 15 are pending and allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 8, and 15 are all the independent claims and the prior art of record, alone or in combination, fails to teach or suggest at least one of the claim limitations contained in each of these claims. 
Claim 1 is allowable at least because the prior art of record does not teach:
a non-target wheel torque limit control portion configured to 
perform non-target wheel torque limit control of limiting the torque to be output to the non-target wheels according to the torque output to the target wheels after the target wheel slip control is started
Because the other independent claims, being claims 8 and 15, include substantially similar phrases to the above phrase of claim 1, these claims are allowable for at least the reasons of claim 1. Since the independent claims are allowed, the dependent claims are allowed for at least the same reasons. 
Besides Koji, as discussed in the “Response to Argument” section of this Detailed Action, other close prior art include: 

Mita (US2016/0152238 A1) teaches in paragraph 0078 that, when AWD is activated the engine driving force is transmitted to both the front and rear wheels to reduce the burden and suppress possible slipping at the front wheels. Paragraph 0062 teaches determining a slip limit torque defined as the highest torque that can be applied to the front wheels before they slip. Paragraph 0065 teaches that when slip occurs, the torque is spread out over all four wheels; i.e. AWD is activated. In summary, Mita teaches reducing the overall engine torque and spreading it out, to reduce slip. The present application, in contrast, teaches merely limiting each wheel torque to the max torque that the target wheel can output. Therefore Mita does not teach claim 1 of the present application. 
To expand on this, Mita may teach turning on AWD at a certain torque at which the front wheels slip, thereby allowing all four wheels to share that torque, instead of just the two front wheels. So if the torque at slip is 100 ft-lbs, the front two would initially be at 50 ft-lbs each. But when AWD kicks in, all the wheels share this overall engine output torque of 100 ft-lbs. Therefore, each wheel bears 25 ft-lbs. This contrasts the present application, which, to continue the above example, would assign all the wheels a torque of 50 ft-lbs since that is what the target wheels can output. Therefore, Mita does not teach the present application.  
Chimner (US2016/0229290 A1) teaches in paragraph 0015 a system that transfers torque away from a wheel with low friction and to wheels with high friction. 
Tang (U.S. Pat. No. 7,739,005 B1) teaches an electric vehicle with two motors. Col. 9, lines 47-67, teach that when a slip event is detected torque is actually added to the wheel experiencing slip. Although subsequent paragraphs teach there are independent torque limiters that may override this torque increase, overall, Tang does not teach the simpler system of the present application. Rather Tang teaches a system that determines a “desired combined torque,” without consideration of a slip torque, and then divides this torque up based on what wheel is slipping
Finally, even if the examiner could find art that teaches a vehicle that does what claim 1 of the present application teaches, and teaches it above a preponderance of evidence standard, that still may likely be for a non-electric vehicle. The examiner believes that doing this on an electric vehicle with two motors, as the present application teaches, might itself constitute an inventive step. Electric vehicles come in various configurations, with some having one, two, or more motors. Therefore, applying a specific way of torque limiting to an electric vehicle, could involve a plurality of different architectures. An architecture that featured one single drive motor, in place of an engine, and thereafter identical clutches, etc, may not be novel, if it could be combined with prior art teaching the rest of what claim 1 of the present application teaches. But using a two-motor architecture, or more, and therefore removing several components present on internal-combustion vehicles, such as various clutches, may be novel. This is because, according to the KSR case as summarized in the MPEP § 2141 subsection 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
A “Slip detection portion configured to detect…” in claims 1 and 15
A “target wheel slip control portion configured to perform” in claims 1 and 15.
A “non-target wheel torque limit control portion configured to perform…” in claims 1, 4, 5, and 15.
A “non-target wheel slip control portion configured to perform…” in claim 2.
A “road surface µ estimated value calculation portion configured to calculate…” in claim 4. 
A “control unit configured to control…” in claim 15.
These claim limitations will be interpreted consistently wherever they are used throughout the claims. Below is a list showing how each individual claim limitation will be interpreted. 
The slip detection portion will be interpreted as part of the “control unit” as cited in paragraph 0021, top of page 23. The slip detection portion will be further interpreted as item 24a of Fig. 2 (see paragraph 0010 of the specification of the instant application). The slip detection portion sets or clears the slip control flag by comparing the front wheel speed and the rear wheel speed with the target wheel speed, i.e., detects a slip of each of the front wheels 2FL and 2FR and the rear wheels 2RL and 2RR. The slip detection portion is part of the slip control torque calculation processing portion, item 24 (see paragraph 0010, top of page 9) . Although the specification does not explicitly recite a processor, non-transitory memory, or executable program code that when executed performs the claimed function, the disclosure does recite a “control unit” (paragraph 0021, top of page 23), of which the slip detection portion is a part of, and the “calculation processing portion,” which receives wheel speed from sensors and outputs torque form a closed loop control system. The disclosure also cites JP2005170086A, which contains Fig. 1 that includes a CPU ROM and RAM. Therefore a person of ordinary skill in the art would understand that this incorporated referenced document as well as the descriptions and drawings of 
The target wheel slip control portion will be interpreted as part of the “control unit” as cited in paragraph 0021, top of page 23. The target wheel slip control portion is also item 24, of Fig. 2, as stated in paragraph 0010. The target wheel slip control portion performs target wheel slip control by eliminating or reducing the slip of a target wheel by controlling the torque to be output to the target wheel when setting one of the front wheel and the rear wheel where a larger slip is detected by the slip detection portion as the target wheel targeted for slip control and setting the other of the front wheel and the rear wheel as a non-target wheel (see paragraph 0017).
The non-target wheel torque limit control portion will be interpreted as part of the “control unit” as cited in paragraph 0021, top of page 23. The target wheel slip control portion is also Fig. 2, item 24, as stated in paragraph 0010. The target wheel slip control portion is configured to perform non-target wheel torque limit control of limiting the torque to be output to the non-target wheel according to the torque output to the target wheel after the target wheel slip control is started and updating a limit value of the torque to be output to the non-target wheel when a fluctuation range of the torque output to the target wheel falls within a predetermined range during the limitation (see paragraph 0017, page 19
The non-target wheel slip control portion will be interpreted as part of the “control unit” as cited in paragraph 0021, top of page 23. The non-target wheel slip control portion is also item 24, of Fig. 2, as stated in paragraph 0024. The non-target wheel slip control portion is configured to perform non-target wheel slip control of eliminating or reducing the slip of the non-target wheel by controlling the torque to be output to the non-target wheel when the slip of the non-target wheel exceeds the slip of the target wheel after the target wheel slip control is started (see the end of paragraph 0017).
The road surface µ estimated value calculation portion will be interpreted as item 22 of Fig. 2, according to paragraph 0010. The road surface µ estimated value calculation portion estimates the road surface friction, µ. The road surface µ estimated value calculation portion is configured to calculate a road surface μ estimated value based on the torque output to the target wheel, and recalculate and update the road surface μ estimated value when the fluctuation range of the torque output to the target wheel falls within the predetermined range after the calculation (see paragraph 0018, top of page 20).
The control unit will be interpreted as item 17 of Fig. 1 and according to paragraph 0021, page 23, of the specification which states that the control unit includes a slip detection portion, a target wheel slip control portion, and a non-target wheel torque limit control portion. The control unit is configured to control the front wheel electric motor and the rear wheel electric motor. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the 
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M. ROBERT whose telephone number is (571)270-5841. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.R./Examiner, Art Unit 3665                                                                                                                                                                                                        

/DONALD J WALLACE/Primary Examiner, Art Unit 3665